DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

February 16, 2012

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Updated Information on ICD-10 Compliance

As part of President Obama’s commitment to reducing regulatory burden, Health and Human
Services Secretary Kathleen G. Sebelius today announced that HHS will initiate a process to
postpone the date by which certain health care entities have to comply with International
Classification of Diseases, 10th Edition diagnosis and procedure codes (ICD-10).
The final rule adopting ICD-10 as a standard was published in January 2009 and set a
compliance date of October 1, 2013 – a delay of two years from the compliance date initially
specified in the 2008 proposed rule. HHS will announce a new compliance date moving
forward.
ICD-10 codes provide more robust and specific data that will help improve patient care and
enable the exchange of our health care data with that of the rest of the world that has long been
using ICD-10. Entities covered under the Health Insurance Portability and Accountability Act of
1996 (HIPAA) will be required to use the ICD-10 diagnostic and procedure codes.
To view the press release, please visit http://www.hhs.gov/news/. Also, more information about
ICD-10 can be found at http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Data-and-Systems/ICD-Coding/ICD-10-Final-Regulation-and-Training.html

